            Case 2:20-cv-05368-JFL Document 5 Filed 11/02/20 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF PENNSYLVANIA

VAMSIDHAR VURIMINDI,                         :
    Plaintiff,                               :
                                             :
       v.                                    :        No. 2:20-cv-5368
                                             :
JUDGE DIANA L. ANHALT, et al.,               :
    Defendants.                              :

                                           ORDER

       AND NOW, this 2nd day of November, 2020, upon consideration of Vamsidhar

Vurimindi’s Motion to Proceed In Forma Pauperis, ECF No. 1, and pro se Complaint, ECF No.

2, and for the reasons set forth in the Opinion issued this date, it is ORDERED that:

       1.      Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. § 1915.

       2.      The Complaint is DEEMED filed.

       3.      Vurimindi’s Complaint is DISMISSED without prejudice pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(ii).

       4.      The Clerk of Court shall CLOSE this case.



                                             BY THE COURT:



                                             /s/ Joseph F. Leeson, Jr.
                                             JOSEPH F. LEESON, JR.
                                             United States District Judge




                                               1
                                             103020
